 Case 2:99-cr-80809-BAF ECF No. 285 filed 07/02/20               PageID.1140         Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                           Criminal No. 99-CR-80809-04

vs.                                                         HON. BERNARD A. FRIEDMAN

CHRISTOPHER ROBINSON,

     Defendant.
_____________________________/

                      OPINION AND ORDER DENYING
               DEFENDANT’S MOTION FOR SENTENCE REDUCTION

               This matter is presently before the Court on defendant’s motion for sentence

reduction [docket entry 280], filed in April 2020. The government has filed a response in

opposition. Defendant has not replied, and the time for him to do so has expired.

               The instant motion is, in substance, a reiteration of the motion for sentence

reduction [docket entry 273] that defendant filed in March 2019. In its opinion denying that

motion, the Court stated:

               On April 29, 2002, defendant was convicted by a jury of two
               counts of bank robbery, 18 U.S.C. § 2113(a), and two counts of
               use of a firearm during and in relation to a crime of violence, 18
               U.S.C. § 924(c). In October 2002, the Court sentenced defendant
               “to concurrent 150-month prison terms for the bank robberies and
               to consecutive terms of 84 months and 300 months for the § 924(c)
               convictions” [docket entry 272]. The conviction and sentence were
               affirmed on appeal. See United States v. Robinson, 389 F.3d 582
               (6th Cir. 2004). On May 2, 2005, the Supreme Court denied
               defendant’s petition for a writ of certiorari. Robinson v. United
               States, 544 U.S. 1026 (2005). On August 26, 2005, defendant filed
               a motion for relief from sentence pursuant to 28 U.S.C. § 2255,
               which the Court dismissed on November 22, 2005 [docket entry
               242]. The Sixth Circuit denied defendant’s motion for leave to file
               a second or successive § 2255 motion on three occasions:
               September 12, 2008 [docket entry 258]; June 2, 2014 [docket entry
Case 2:99-cr-80809-BAF ECF No. 285 filed 07/02/20             PageID.1141         Page 2 of 5



          267]; and November 17, 2016 [docket entry 272].

          In the instant motion for a sentence reduction, defendant “seek[s]
          to have th[e] misapplied 924(c)(1)(C) conviction vacated.” Def’s
          Mot. for Sentence Reduction at 5. In other words, he requests that
          the Court “reconsider the application of [ ]his second 924(c)(1)(C)
          conviction.” Id. at 6. He makes this request pursuant to § 403 of
          the First Step Act, which he states

                  clarifies that 924(c)(1)(C) is not a sentencing factor
                  and that these convictions and penalties were never
                  meant to be stacked. A defendant like myself was
                  never supposed to be eligible for nor subject to one
                  additional 25 year recidivist penalty. This process
                  results in a true fundamental miscarriage of justice.

          Id. at 2.

          At the time defendant was sentenced, “any [second or] subsequent
          § 924(c) conviction [was] punishable by a statutory mandatory
          sentence of twenty-five years to run consecutively with any other
          counts of conviction.”1 United States v. Ervin, 266 F. App’x 428,
          435 (6th Cir. 2008) (alterations added) (internal citations omitted).
          And

                  in Deal v. United States, 508 U.S. 129, 113 S.Ct.
                  1993, 124 L.Ed.2d 44 (1993), the Supreme Court ...
                  held that the twenty-five-year mandatory minimum
                  for a second or subsequent conviction attache[d]
                  not only when a defendant [wa]s convicted of an
                  offense and [wa]s later convicted of another
                  offense, but also when a defendant [wa]s convicted
                  of multiple offenses in the same proceeding. Id. at
                  135-36, 113 S.Ct. 1993.

          United States v. Washington, 714 F.3d 962, 969-70 (6th Cir. 2013)
          (alterations added). Thus, “Deal had interpreted § 924(c)(1)(C) to
          require penalty stacking when a jury made sequential, cascading
          guilt findings on multiple § 924(c) counts within one Indictment,”
          United States v. Havens, 374 F. Supp. 3d 628, 632 (E.D. Ky.
          2019), and the Court was therefore required to sentence defendant
          to a consecutive 300-month term of imprisonment for his second
          § 924(c) conviction. This is the aspect of his sentence that
          defendant is currently challenging.

                                            2
Case 2:99-cr-80809-BAF ECF No. 285 filed 07/02/20            PageID.1142          Page 3 of 5



          Section 403 of the First Step Act, which was enacted on December
          21, 2018, “amended § 924(c)(1)(C) to allow stacking only where
          a prior conviction was final.” Richmond v. Burnhart, No.
          6:19-CV-064-REW, 2019 WL 2127304, at *3 (E.D. Ky. May 15,
          2019). Section 403 provides:

                 SEC. 403. CLARIFICATION OF SECTION 924(C)
                 OF TITLE 18, UNITED STATES CODE.

                 (a) IN GENERAL.—Section 924(c)(1)(C) of title
                 18, United States Code, is amended, in the matter
                 preceding clause (i), by striking “second or
                 subsequent conviction under this subsection” and
                 inserting “violation of this subsection that occurs
                 after a prior conviction under this subsection has
                 become final”.2

                 (b) APPLICABILITY TO PENDING
                 CASES.—This section, and the amendments made
                 by this section, shall apply to any offense that was
                 committed before the date of enactment of this Act,
                 if a sentence for the offense has not been imposed
                 as of such date of enactment.

          First Step Act of 2018, Pub. L. No.115-391, § 403, 132 Stat. 5194,
          5221-22 (2018). “The First Step Act reversed Deal” because it
          “allows the stacked enhancement only as to a § 924(c) ‘violation
          ... that occurs after a prior conviction under this subsection has
          become final.’” Havens, 374 F. Supp. 3d at 632 (internal citation
          omitted).

          The government correctly argues that defendant is not eligible for
          a sentence reduction under § 403 of the First Step Act because this
          provision is not retroactive. Pl.’s Resp. at 3-5. In considering a
          different provision of the Act, the Sixth Circuit determined that
          “the First Step Act is largely forward-looking and not retroactive.”
          United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019).
          Section 403 makes it clear that this section applies only to offenses
          committed before the Act’s December 21, 2018, enactment date “if
          a sentence for the offense has not been imposed” as of that date. In
          the present case, because defendant was sentenced in October
          2002 – more than sixteen years before the First Step Act went into
          effect – § 403 is inapplicable and has no effect on his sentence. See
          Richmond, 2019 WL 2127304, at *3 (denying a request for a

                                           3
 Case 2:99-cr-80809-BAF ECF No. 285 filed 07/02/20               PageID.1143        Page 4 of 5



              sentence reduction under the First Step Act based on an argument
              of improper “stacking” of § 924(c) convictions, where the sentence
              was imposed in June 1996, because “the amendment [to §
              924(c)(1)(C) in § 403 of the First Step Act] is not retroactive”).
              _______________
              1
                Section 924(c)(1)(C) provided: “In the case of a second or
              subsequent conviction under this subsection, the person shall--(I)
              be sentenced to a term of imprisonment of not less than 25
              years....” 18 U.S.C. § 924(c)(1)(C) (effective Nov. 13, 1998, to
              Nov. 1, 2002).
              2
               As a result, § 924(c)(1)(C) now reads as follows: “In the case of
              a violation of this subsection that occurs after a prior conviction
              under this subsection has become final, the person shall--(I) be
              sentenced to a term of imprisonment of not less than 25 years....”
              18 U.S.C. § 924(c)(1)(C) (effective Dec. 21, 2018).


United States v. Robinson, No. 99-CR-80809-04, 2019 WL 4463272, at *1-2 (E.D. Mich. Sept.

18, 2019).

              In the instant motion, defendant repeats his argument that his convictions should

not be “stacked” and that he is entitled to relief under the First Step Act. For the same reasons

stated previously, the Court rejects this argument. The Court also rejects defendant’s argument

that this change in the law is an “ extraordinary and compelling reason[]” entitling him to

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The Court has no authority to

modify a sentence except as permitted by the First Step Act (or other authority not applicable

here), and Congress has specifically indicated that this “anti-stacking” provision of the Act may

not be applied retroactively. Accordingly,




                                               4
 Case 2:99-cr-80809-BAF ECF No. 285 filed 07/02/20                            PageID.1144          Page 5 of 5



                 IT IS ORDERED that defendant’s motion for sentence reduction is denied.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: July 2, 2020                                   Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on July 2, 2020.

 Christopher Robinson, 27172039                        s/Johnetta M. Curry-Williams
 McKean Federal Correctional Institution               Case Manager
 Inmate Mail/Parcels
 P.O. BOX 8000
 BRADFORD, PA 16701




                                                         5
